EXHIBIT 10.46
AMENDED AND RESTATED ALSERES PHARMACEUTICALS, INC. 1998
OMNIBUS STOCK OPTION PLAN
1. Purpose; Types of Options; Construction.
     The purpose of the Alseres Pharmaceuticals, Inc. 1998 Omnibus Stock Option
Plan is to afford an incentive to selected employees, consultants, independent
contractors, directors and Scientific Advisors of Alseres Pharmaceuticals, Inc.
(the “Company”), or any Subsidiary which now exists or hereafter is organized or
acquired, to acquire a proprietary interest in the Company, to continue as
employees, independent contractors, consultants, directors or Scientific
Advisors, as the case may be, to increase their efforts on behalf of the Company
and to promote the success of the Company’s business. The Plan provides for
grants of stock options (including “incentive stock options” and “nonqualified
stock options”).
2. Definitions.
     For purposes of the Plan, the following terms shall be defined as set forth
below:
     (a) “Beneficiary” means the person, persons, trust or trusts which have
been designated by an Optionee in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under the
Plan upon his or her death, or, if there is no designated Beneficiary or
surviving designated Beneficiary, then the person, persons, trust or trusts
entitled by will or the laws of descent and distribution to receive such
benefits.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (d) “Committee” means the committee established by the Board to administer
the Plan, the composition of which shall at all times satisfy the provisions of
Rule 16b-3.
     (e) “Company” means Alseres Pharmaceuticals, Inc., a corporation organized
under the laws of the State of Delaware, or any successor corporation.
     (f) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.
     (g) “Fair Market Value” per share of Stock as of a particular date shall
mean (i) the closing price per share of Stock on the national securities
exchange or National Market System of the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”) on which the Stock is principally
traded, for the last preceding date on which there was a sale of such Stock on
such exchange or system, or (ii) if the shares of Stock are not then traded on
any such exchange or system, the average of the closing bid and asked prices for
the shares of Stock quoted on NASDAQ for the last preceding date on which a sale
of Stock was reported, or (iii) if the shares of Stock are not then traded on an
exchange or system or quoted on NASDAQ, such value as the Committee, in its sole
discretion, shall determine.
     (h) “ISO” means any Option intended to be and designated as an incentive
stock option within the meaning of Section 422 of the Code.
     (i) “NSO” means any Option that is designated as a nonqualified stock
option or that does not meet the requirements to be an ISO.
     (j) “Option” means a right, granted to a Optionee under Section 6(b), to
purchase shares of Stock. An Option may be either an ISO or an NSO, provided
that ISO’s may not be granted to independent contractors or Scientific Advisors.
     (k) “Option Agreement” means any written agreement, contract, or other
instrument or document evidencing the grant of an Option.
     (l) “Optionee” means a person who, as an employee, Scientific Advisor,
director, consultant or independent contractor of the Company or a Subsidiary
has been granted an Option under the Plan.
     (m) “Plan” means this Alseres Pharmaceuticals, Inc. 1998 Omnibus Stock
Option Plan, as amended from time to time.
     (n) “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

 



--------------------------------------------------------------------------------



 



     (o) “Scientific Advisor” means any member of the Scientific Advisory Board
who neither (i) is an employee of the Company, nor (ii) receives compensation
from the Company pursuant to a research, sponsored research or similar agreement
with the Company (other than a Scientific Advisory and Consulting Agreement
entered into generally by the Company and members of the Scientific Advisory
Board which may provide for compensation for each meeting of the Scientific
Advisory Board which the Scientific Advisor attends and for the reimbursement of
certain expenses), nor (iii) is the discoverer of, or a principal investigator
or researcher with respect to, any technology subject to the Company’s research
and development programs as determined by the Committee in its sole discretion.
     (p) “Scientific Advisory Board” means the Board of Scientific Advisors of
the Company.
     (q) “Stock” means shares of the common stock, par value $.01 per share, of
the Company.
     (r) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Option, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
     (s) “Ten Percent Stockholder” shall mean a prospective optionee of the
Company who, at the time an ISO is to be granted to such optionee, owns (within
the meaning of Section 422(b)(6) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company.
3. Administration.
     The Plan shall be administered by the Committee. The Committee shall have
the authority in its discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Options; to determine the persons to whom and
the time or times at which Options shall be granted; to determine the type and
number of Options to be granted, the number of shares of Stock to which an
Option may relate and the terms and conditions relating to any Option; and to
determine whether, to what extent, and under what circumstances an Option may be
settled, cancelled, forfeited, exchanged, or surrendered; to make adjustments in
the terms and conditions of Options in recognition of unusual or nonrecurring
events affecting the Company or any Subsidiary or the financial statements of
the Company or any Subsidiary, or in response to changes in applicable laws,
regulations, or accounting principles; to construe and interpret the Plan and
any Option Agreement; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Option
Agreements (which need not be identical for each Optionee); and to make all
other determinations deemed necessary or advisable for the administration of the
Plan.
     The Committee may appoint a chairperson and a secretary and may make such
rules and regulations for the conduct of its business as it shall deem
advisable, and shall keep minutes of its meetings. All determinations of the
Committee shall be made by a majority of its members either present in person or
participating by conference telephone at a meeting or by written consent. The
Committee may delegate to one or more of its members or to one or more agents
such administrative duties as it may deem advisable, and the Committee or any
person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan. All decisions, determinations and
interpretations of the Committee shall be final and binding on all persons,
including the Company, and any Subsidiary or Optionee (or any person claiming
any rights under the Plan from or through any Optionee) and any stockholder.
     No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Option granted
hereunder.
4. Eligibility.
     Options may be granted to selected employees, Scientific Advisors,
directors, consultants and independent contractors of the Company and its
present or future Subsidiaries, in the discretion of the Committee.
5. Stock Subject to the Plan.
     The maximum number of shares of Stock that may be issued under the Plan
shall be 6,100,000.
     In the event of any dividend or other distribution (whether in the form of
cash, Stock, or other property), recapitalization, stock split, reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other similar corporate transaction or event, then the
Committee shall make equitable adjustments in the manner determined by the
Committee to any or all of (i) the number and kind of shares of Stock which may
thereafter be issued in connection with Options, (ii) the number and

 



--------------------------------------------------------------------------------



 



kind of shares of Stock issuable in respect of outstanding Options, and
(iii) the exercise price relating to any Option; provided that, with respect to
ISOs, such adjustment shall be made in accordance with Section 424(h) of the
Code.
6. Specific Terms of Options.
     (a) General. The Committee may impose on any Option or the exercise
thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine.
     (b) Options. The Committee is authorized to grant Options to Optionees on
the following terms and conditions:
     (i) Type of Option. The Option Agreement evidencing the grant of an Option
under the Plan shall designate the Option as an ISO or an NSO.
     (ii) Exercise Price. The exercise price per share of Stock purchasable
under an Option shall be determined by the Committee; provided that, in the case
of an ISO, except as set forth in Section 6(c)(ii), such exercise price shall be
not less than the Fair Market Value of a share on the date of grant of such
Option, and, in the case of an NSO, such exercise price shall be not less than
50% of the Fair Market Value of a share on the date of grant of such Option, but
in no event shall the exercise price for the purchase of shares be less than par
value. The exercise price for Stock subject to an Option may be paid in cash or,
at the discretion of the Committee, by an exchange of Stock previously owned by
the Optionee, or a combination of both, in an amount having a combined value
equal to such exercise price. An Optionee may also elect to pay all or a portion
of the aggregate exercise price by having shares of Stock with a Fair Market
Value on the date of exercise equal to the aggregate exercise price withheld by
the Company or sold by a broker-dealer under circumstances meeting the
requirements of 12 C.F.R. (S)220 or any successor thereof.
     (iii) Term and Exercisability of Options. Except as set forth in
Section 6(c)(ii) hereof, the term of each Option shall be up to ten (10) years
from the date of grant of such Option. The date on which the Committee adopts a
resolution expressly granting an Option, or such other date as is set forth in
such resolution, shall be considered the day on which such Option is granted.
Options shall be exercisable over the exercise period, at such times and upon
such conditions as the Committee may determine, as reflected in the Option
Agreement; provided that, the Committee shall have the authority to accelerate
the exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate. An Option may be
exercised to the extent of any or all full shares of Stock as to which the
Option has become exercisable, by giving written notice of such exercise to the
Committee or its designated agent; provided that, no Option may be exercised for
fewer than 10 shares of Stock unless the number of shares with respect to which
the Option is exercised constitutes the total number of shares as to which the
Option is then exercisable.
     (iv) Termination of Employment or Other Relationship.
     (a) If an Optionee ceases to be an employee, independent contractor,
consultant, Scientific Advisor or director of the Company as the result of a
termination without cause (other than due to death or disability), his options
will continue to vest for a period of one year pursuant to the vesting schedule
established at the time the Option was granted and (A) any Options held by such
Optionee that were exercisable on the date of such termination may be exercised
by the Optionee until the later of: (i) one year following the date of such
termination, or, (ii) one year from the date any Option vests in the twelve
month period following such termination and (B) any Options held by such
Optionee that vested during the 12 months following the date of termination may
be exercised by the Optionee for a period of one year following the date of such
vesting.
     (b) If an Optionee ceases to be an employee, consultant, independent
contractor, Scientific Advisor or director of the Company as the result of a
voluntary resignation (other than due to death or disability), his options will
continue to vest for a period of one year pursuant to the vesting schedule
established at the time the Option was granted and provided that the Optionee
has been an employee, consultant, independent contractor, Scientific Advisor or
director of the Company for at least three years and has signed a non-compete
agreement with the Company (such agreement to include biotechnology companies,
academic and/or research organizations encompassing biotechnology, and venture
capital companies in the biotechnology sector), and (A) any Options held by such
Optionee that were exercisable on the date of such resignation may be exercised
by the Optionee until the later of: i) one year following the date of such
resignation, or, ii) one year from the date any Option vests in the twelve month
period following such resignation and (B) any Options held by such Optionee that
vested during the 12 months following the date of resignation may be exercised
by the Optionee for a period of one year following the date of such vesting
provided, that, if the Optionee dies within such one-year period following
termination of employment or other relationship, the Option (to the extent
exercisable at the time of death) shall be exercisable by the Optionee’s
Beneficiary for a period of one (1) year following the Optionee’s death (but in
no event after the expiration date of the Option), and shall thereafter
terminate.

 



--------------------------------------------------------------------------------



 



     (v) Death or Disability. If the Optionee’s employment or other relationship
with the Company is terminated because of death or disability, the Optionee (or,
where applicable, the Beneficiary) will be entitled to exercise the Option with
respect to the total number of shares of Stock subject to such Option and
without regard to the extent to which such Option was exercisable at the time of
the termination of employment or other relationship due to death or disability
for a period of one (1) year following the Optionee’s death or termination of
employment or other relationship due to death or disability (but in no event
after the expiration date of the Option), and the Option shall thereafter
terminate.
     (vi) Other Provisions. Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares
acquired upon exercise of such Options, as the Committee may prescribe in its
discretion.
     (vii) Incentive Stock Options. Options granted as ISOs shall be subject to
the following special terms and conditions, in addition to the general terms and
conditions specified in this Section 6.
     (i) Value of Shares. The aggregate Fair Market Value (determined as of the
date the ISO is granted) of the shares of Stock with respect to which ISOs
granted under this Plan and all other plans of the Company become exercisable
for the first time by each Optionee during any calendar year shall not exceed
$100,000.
     (ii) Ten Percent Stockholder. In the case of an ISO granted to a Ten
Percent Stockholder, (x) the exercise price shall not be less than one hundred
ten percent (110%) of the Fair Market Value of the shares of Stock on the date
of grant of such ISO, and (y) the exercise period shall not exceed five
(5) years from the date of grant of such ISO.
7. General Provisions.
     (a) Compliance with Local and Exchange Requirements. The Plan, the granting
and exercising of Options thereunder, and the other obligations of the Company
under the Plan and any Option Agreement or other agreement shall be subject to
all applicable federal and state laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may be required. The
Company, in its discretion, may postpone the issuance or delivery of Stock under
any Option until completion of such stock exchange listing or registration or
qualification of such Stock or other required action under any state, federal or
foreign law, rule or regulation as the Company may consider appropriate, and may
require any Optionee to make such representations and furnish such information
as it may consider appropriate in connection with the issuance or delivery of
Stock in compliance with applicable laws, rules and regulations.
     (b) Nontransferability. Options shall not be transferable by an Optionee
except by will or the laws of descent and distribution or, if then permitted
under Rule 16b-3, pursuant to a qualified domestic relations order as defined
under the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder, and shall be exercisable during the
lifetime of an Optionee only by such Optionee or his guardian or legal
representative.
     (c) No Right to Continued Employment, etc. Nothing in the Plan or in any
Option granted or any Option Agreement or other agreement entered into pursuant
hereto shall confer upon any Optionee the right to continue in the employ of or
to continue as an independent contractor or Scientific Advisor of the Company or
any Subsidiary or to be entitled to any remuneration or benefits not set forth
in the Plan or such Option Agreement or other agreement or to interfere with or
limit in any way the right of the Company or any such Subsidiary to terminate
such Optionee’s employment, independent contractor or Scientific Advisor
relationship.
     (d) Taxes. The Company or any Subsidiary is authorized to withhold from any
distribution of Stock, or any other payment to a Optionee, amounts of
withholding and other taxes due in connection with any transaction involving an
Option, and to take such other action as the Committee may deem advisable to
enable the Company and Optionees to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Option. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Optionee’s tax
obligations.
     (e) Amendment and Termination of the Plan. The Board may at any time and
from time to time alter, amend, suspend, or terminate the Plan in whole or in
part; provided that, the Company will seek stockholder approval if the Board of
Directors determines that it is necessary or desirable in order to comply with
the Code, federal or state securities law or any other applicable rules or
regulations in which case such amendment shall not be effective unless the same
shall be approved by the requisite vote of the stockholders of the Company
entitled to vote thereon. Notwithstanding the foregoing, no amendment shall
affect adversely any of the rights of any Optionee, without such Optionee’s
consent, under any Option theretofore granted under the Plan.
     (f) Change in Control. Notwithstanding any other provision of the Plan to
the contrary, if, while any Options remain outstanding under the Plan, a “Change
in Control” of the Company (as defined in this Section 7(f)) shall occur, all
Options granted under the Plan that are outstanding at the time of such Change
in Control shall become immediately exercisable in full, without regard to the
years that have elapsed from the date of grant.

 



--------------------------------------------------------------------------------



 



     For purposes of this Section 7(f), a Change in Control of the Company shall
occur upon the happening of the earliest to occur of the following:
     (i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (1) the Company, (2) any trustee or other fiduciary
holding securities under an employee benefit plan of Company, or (3) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock (each an
“excluded person”), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
voting securities;
     (ii) during any period of not more than two consecutive years, individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii), or
(iv) of this paragraph (f)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved (other than approval given in connection with an actual
or threatened proxy or election contest), cease for any reason to constitute at
least a majority of the Board;
     (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) 50% or more of the combined voting power of the voting securities
of the Company or such surviving or parent entity outstanding immediately after
such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquired 30% or more of the combined voting
power of the Company’s then outstanding securities; or
     (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets (or any transaction having a
similar effect).
     (g) No Rights to Options; No Stockholder Rights. No Optionee shall have any
claim to be granted any Option under the Plan, and there is no obligation for
uniformity of treatment of Optionees. Except as provided specifically in the
applicable Option Agreement, an Optionee or Beneficiary shall have no rights as
a stockholder with respect to any shares covered by the Option until the date of
exercise of the Option.
     (h) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Option. The Committee shall determine
whether cash, other Options, or other property shall be issued or paid in lieu
of such fractional shares or whether such fractional shares or any rights
thereto shall be forfeited or otherwise eliminated.
     (i) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.
     (j) Term of the Plan. The Plan shall terminate on April 23, 2008, except
with respect to Options outstanding on such date and no Option may be granted
thereafter.

 